378 F.2d 937
UNITED STATES of Americav.Willie George GORSUCH, Chester O'Neal Teasley, Titus Philemon Brown, James Edward Warren; Willie George Gorsuch, Appellant.
No. 16284.
United States Court of Appeals Third Circuit.
Submitted June 5, 1967.
Decided June 15, 1967.

Willie George Gorsuch, pro se.
Don Allen Resnikoff, Plainfield, N. J., David M. Satz, Jr., U. S. Atty., Newark, N. J., for appellee.
Before STALEY, Chief Judge, KALODNER, Circuit Judge, and SHERIDAN, District Judge.
OPINION OF THE COURT.
PER CURIAM.


1
On review of the record we are of the opinion that the record amply sustains the District Court's holding that the appellant's motion for reduction of sentence was without merit. The Order of the District Court denying the motion will be affirmed.


2
It merits observation that the District Court advised the appellant of its disposition of his motion in an "Opinion Letter". We are of the view that disposition by an "Opinion Letter" is not a desirable practice. A Memorandum Opinion would more adequately conform to established procedure.